Title: Thomas Jefferson to Nicolas G. Dufief, 16 August 1814
From: Jefferson, Thomas
To: Dufief, Nicholas Gouin


          Dear Sir  Monticello Aug. 16. 14.
          The difficulty of remitting small & fractional sums to Philadelphia obliges me generally to wait till my debts there amount to something of a round sum, and then to ask the favor of some one of those to whom money is due to recieve the whole remittance and pay it out to the others. this favor I am obliged
			 now to ask of you.
          
            
              
              D
               c
            
            
              I owe to J. F. Watson bookseller
              11.
              25
            
            
              Bradford & Inskeep, do
              68.
              75
            
            
              
                        
                        Wm Barton, Lancaster, (for Rittenh’s life)
                        
                        
                     
              18.
              
            
            
              Genl Duane, 3. years of the Aurora
              15
              
            
            
              
              113
              
            
          
          besides what I am indebted to yourself. I have therefore desired mr Gibson of Richmond to remit to you 150.D. out of which I will request you to pay the above sums to the several persons, whom I shall desire, by letters to them, to call on you, that you may have as little trouble
			 as possible.  the
			 balance which will remain be pleased to place to my credit with you.
			 I will ask the favor of you to send me
			 another copy
			 of your Dictionary by mail, but separatim as
			 heretofore; as also
			 Brown’s history of the Shakers. pardon this trouble and accept the assurance of my esteem & respect.
                  
               
          Th:
            Jefferson
        